Citation Nr: 9911687	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-20 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
nasal septum problems secondary to root canal surgery.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service April 1964 to February 1966.

This appeal as brought to the Board of Veterans' Appeals (the 
Board) from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

A VA Form 21-4138 from the veteran to the Board, dated in 
March 1999 and received in April 1999, stated:

Please accept this as a request for a 
hearing before the (BVA) Board of 
Veterans Appeals.  I am willing to travel 
to Washington, DC, but would prefer that 
the hearing be conduced in Houston, TX.

Regulations mandate that the veteran be afforded such an 
opportunity.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the appellate issue pending a 
remand of the case to the RO for further development as 
follows:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a Member of the Board at the RO.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The claimant need take no further 
action until he is notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


